Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 14, 2014

                                       No. 04-13-00027-CV

                             IN THE INTEREST OF J.G.H., a child,

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-15767
                          Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

           The Appellant’s Motion for Emergency Stay and Expedited Hearing is DENIED.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court